DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ikeda et al. (US 2019/0004751) in view of Iida et al. (US 2006/0039024).
Regarding claim 1, Ikeda discloses an information processing apparatus, comprising: 
a memory storing instructions (see Fig. 2 and para 25, HDD 204); and 
at least one processor (see Fig. 2 and para 25, CPU 201) executing the instructions causing the information processing apparatus to: 
300 receives registered web content from content server 120); 
display, in a case where a predetermined condition to display the web content is satisfied, the web content identified by the registered information (see Fig. 9 and paras 22, 49, 59, and 97, a predetermined condition is set by a user, such as after login, after a particular operation, or after an auto clear operation, to display the web content).
Ikeda does not disclose expressly determine, in a case where the predetermined condition is satisfied and an error of being unable to display the web content is detected, whether to display a screen that notifies the error; and control display of the screen that notifies the error based on the determination.
Iida discloses determine, in a case where the predetermined condition is satisfied and an error of being unable to display the web content is detected, whether to display a screen that notifies the error (see Figs. 3 and 4 and paras 22, 24, and 27, a user can set whether to display an error message or not); and 
control display of the screen that notifies the error based on the determination (see paras 22 and 25, an error message can be displayed on display device 4 or emailed to a specific user).
Regarding claims 14 and 15, Ikeda discloses a non-transitory computer-readable storage medium storing a program to cause a computer to perform a method for an information processing apparatus and a method for an information processing apparatus, the method comprising: 
registering information that identifies web content to make a user of the information processing apparatus known about information (see Fig. 3 and paras 37-42, signage application 300 receives registered web content from content server 120); 
displaying, in a case where a predetermined condition to display the web content is satisfied, the web content identified by the registered information (see Fig. 9 and paras 22, 49, 
Ikeda does not disclose expressly determining, in a case where the predetermined condition is satisfied and if an error of being unable to display the web content is detected, whether to display a screen that notifies the error; and - 39 -10207895US01controlling display of the web content based on the determination.
Iida discloses determining, in a case where the predetermined condition is satisfied and if an error of being unable to display the web content is detected, whether to display a screen that notifies the error (see Figs. 3 and 4 and paras 22, 24, and 27, a user can set whether to display an error message or not); and 
- 39 -10207895US01controlling display of the web content based on the determination (see paras 22 and 25, an error message can be displayed on display device 4 or emailed to a specific user).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the determining whether to display an error notification, as described by Iida, with the system of Ikeda.
The suggestion/motivation for doing so would have been to avoid burdening a user with an error message that is not applicable or does not need immediate action from the user to correct thereby increasing user friendliness.
Therefore, it would have been obvious to combine Iida with Ikeda to obtain the invention as specified in claims 1, 14, and 15.

Regarding claim 2, Iida further discloses the at least one processor executing the instructions further causing the information processing apparatus to provide a setting screen that accepts a setting of whether to display the screen that notifies the error, wherein the determination includes determining whether to display the screen that notifies the error based 
Regarding claim 3, Iida further discloses wherein the determination includes determination of whether to display the screen that notifies the error depending on a content of the detected error (see paras 22-23 and 28, the type or error, such as network failure, abnormally terminated, are used to determine whether the error notification is displayed).  
Regarding claim 4, Ikeda further discloses wherein the determination includes determination of whether to display the screen - 37 -10207895US01that notifies the error depending on a user who operates the information processing apparatus (see paras 44, 59, and 99-102, user authentication is carried out to determine a user of the image processing apparatus 100, the same user would therefore set the error notification preferences).  
Regarding claim 5, Ikeda further discloses wherein the determination includes determination of whether to display the screen that notifies the error based on authority information of a user who operates the information processing apparatus (see paras 44, 59, and 99-102, user authentication is carried out to determine a user of the image processing apparatus 100).  
Regarding claim 6, Iida further discloses the at least one processor executing the instructions further causing the information processing apparatus to, in a case where the screen that notifies the error is not displayed, transmit an e-mail to notify the error of being unable of displaying the web content to a user based on predetermined authority information (see paras 19 and 25, an e-mail notification can be used).  
Regarding claim 7, Ikeda further discloses the at least one processor executing the instructions further causing the information processing apparatus to authorize a user of the information processing apparatus, wherein the displaying includes displaying the web content when the user is authorized (see paras 44, 59, and 99-102, user authentication is carried out to determine a user of the image processing apparatus 100).  
8, Ikeda further discloses the at least one processor executing the instructions further causing the information processing apparatus to execute auto-clear processing of returning a screen displayed on an operation unit of the information processing apparatus to an initial screen when an operation of the operation unit is not performed for a predetermined time period, wherein the displaying includes displaying the web content in response to the execution of the auto-clear processing (see paras 59 and 79-82, an auto-clear operation can be the trigger for web content display).  
Regarding claim 9, Ikeda further discloses wherein the displaying includes displaying the web content in response to a start of print processing (see Fig. 7D and paras 42 and 98-102, web content information can be triggered by a particular operation, such as a print process, a print process can also require user authentication and the user authentication can also be a trigger for displaying web content).  
Regarding claim 10, Ikeda further discloses wherein the registered information indicates a path to access the web content (see Fig. 5-3B and paras 50-51, a path to access web content is registered).  
Regarding claim 11, Ikeda further discloses wherein the displayed web content include at least either one of an advertisement and a bulletin board (see Fig. 9 and para 97, a bulletin is displayed).  
Regarding claim 12, Iida further discloses wherein the error includes a communication error (see para 27, the error can be a network failure).  
Regarding claim 13, Ikeda further discloses wherein the web content is acquired from a server connected to the information processing apparatus via a network (see Fig. 1 and para 39, web content is received from content server 120 via a network).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/             Primary Examiner, Art Unit 2677